DETAILED ACTION
	On the Notice of Allowability mailed on 3/31/2021, claim 42 was listed as allowed and claim 43 was not listed as being allowed, however, claim 42 is rejected and claim 43 is allowed. This Notice of Allowability replaces the one mailed on 3/31/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Response to Amendment
The Amendment filed on 12/20/2020 has been entered. Claims 22, 23, 26-30, 33, 36, 37, 41, 43 and 44 remain pending in the application. 

Allowable Subject Matter
Claims 22, 23, 26-30, 33, 36, 37, 41, 43 and 44 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Application Publication No. 2010/0298738 which teaches an evacuated blood collection tube made from a thermoplastic vessel wall with a top and a lumen with one or more coatings on an outside surface with a stopper contact area and the area below the stopper contact area is tapered at least 0.1 degrees more than the stopper contact area. However, the prior art does not disclose, teach or suggest the claimed combination of the entirety of the inside surface below the stopper contact area, defined as the area where the stopper contacts the inner surface, is tapered at least 0.1 degrees more than the stopper contact area and is continuous between the two surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798